DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chich (US 6,083,5 92) in view of Loftus et al (“Loftus”) (US 2010/0236178) and Balogh et al (“Balogh”) (US 2013/0240114).
Re claim 1, Chich discloses a shingle (2) comprising: 
a shingle sheet (2) defining a headlap portion (3) and a tab portion (4) each having opposed upper and lower surfaces (upper/lower surfaces of 3 and 4); 
a channel (5) on the upper surface (upper surface of 3) of the headlap portion (3); 
a sealant component (8) disposed in the channel (5);
but fails to disclose the shingle sheet as coated, the sealant component as a first reactive sealant component and a second reactive sealant component, wherein the first reactive sealant component comprises a first part of a two-part adhesive and is disposed on the lower surface of the tab portion, wherein the second reactive sealant component comprises a second part of the two-part adhesive, and wherein the first reactive sealant component and the second reactive sealant component are not adhesive until the first part of the two-part adhesive comes into contact with the second part of the two-part adhesive.
However, Loftus discloses the shingle sheet (10) as coated ([0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Chich with the shingle sheet as coated as disclosed by Loftus in order to provide weatherproofing, provide color and protection against fire, and to increase lifespan, as these are all very well known qualities of coating shingles, and as coated shingles are extremely well-known and common in the art.    
In addition, Loftus discloses the first sealant (18) disposed on the lower surface (lower surface of 14, see Fig. 3) of the tab portion (14).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Chich with the first sealant disposed on the lower surface of the tab portion as disclosed by Loftus in order to prevent (or better prevent) “lift off” in high wind conditions ([0040]).    
In addition Balogh discloses ([0104] disclosing use on roofs) the sealant component ([0094]) as a first reactive sealant component ([0094], the resin) and a second reactive sealant component ([0094], the accelerant and/or hardener), wherein the first reactive sealant component ([0094], the resin) comprises a first part of a two-part adhesive ([0094]), wherein the second reactive sealant component ([0094], the accelerant and/or hardener) comprises a second part of the two-part adhesive ([0094]), and wherein the first reactive sealant component ([0094], the resin) and the second reactive sealant component ([0094], the accelerant and/or hardener) are not adhesive (fully cured) until the first part ([0094], the resin) of the two-part adhesive ([0094]) comes into contact ([0094]) with the second part ([0094], the accelerant and/or hardener) of the two-part adhesive ([0094]).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Chich with the sealant component as a first reactive sealant component and a second reactive sealant component, wherein the first reactive sealant component comprises a first part of a two-part adhesive, wherein the second reactive sealant component comprises a second part of the two-part adhesive, and wherein the first reactive sealant component and the second reactive sealant component are not adhesive until the first part of the two-part adhesive comes into contact with the second part of the two-part adhesive as disclosed by Balogh in order to increase viscosity and reduce cure time ([0008]).
Re claim 2, Chich as modified discloses the shingle of claim 1, wherein the coated shingle sheet (2) comprises an asphalt coated overlay sheet (Col 2 lines 31-55, as no point of reference is provided) laminated (Col 2 lines 31-55, as no point of reference is provided) to an asphalt coated underlay sheet (Col 2 lines 31-55, as no point of reference is provided).
Re claim 4, Chich as modified discloses the shingle of claim 1, wherein the two-part adhesive (Balogh: [0094], Chich: 18) is a two-part epoxy adhesive, a two-part polysulfide adhesive, a two-part polyurethane adhesive, or a two-part silicone adhesive (Balogh: [0099]).
Re claim 5, Chich as modified discloses the shingle of claim 1, Loftus discloses wherein the first reactive sealant component (Balogh: [0094]) is formed as a continuous bead (Loftus: 18) and the second reactive sealant (Balogh: [0094]) is formed as a continuous bead (Loftus: 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Chich wherein the first reactive sealant component is formed as a continuous bead and the second reactive sealant is formed as a continuous bead as disclosed by Loftus in order to increase adhesion, as a continuous bead provides more sealant that discontinuous beads.
Re claim 6, Chich as modified discloses the shingle of claim 1, wherein the first reactive sealant component (Balogh: [0094]) is formed as a discontinuous bead (Fig. 3 at 8) and the second reactive sealant (Balogh: [0094]) is formed as a continuous bead (Fig. 3 at 8).
Re claim 7, Chich as modified discloses the shingle of claim 1, Balogh discloses wherein the first reactive sealant component ([0094], the resin) is encapsulated within a first shell ([0094]) and the second reactive sealant component ([0094], the accelerant and/or hardener) is encapsulated within a second shell ([0094]).
Re claim 8, Chich as modified discloses the shingle of claim 7, Balogh discloses  wherein the first shell ([0094]) comprises polyethylene, polypropylene, ethyl cellulose, polyvinyl alcohol, gelatin, or sodium alginate ([0099]), and wherein the second shell ([0094]) comprises polyethylene, polypropylene, ethyl cellulose, polyvinyl alcohol, gelatin, or sodium alginate ([0099]).
Re claim 9, Chich as modified discloses the shingle of claim 8, Balogh discloses  wherein the first shell ([0094]) and the second shell ([0094]) are formed of the same material ([0099] discloses that the capsule materials can be selected from the subsequent list – thus, a person of ordinary skill is free to choose a different material for each shell).
Re claim 10, Chich as modified discloses the shingle of claim 8, Balogh discloses wherein the first shell ([0094]) and the second shell ([0094]) are formed of the same material ([0099] discloses that the capsule materials can be selected from the subsequent list – thus, a person of ordinary skill is free to choose the same material for each shell).
Re claim 11, Chich discloses a shingle system (Fig. 4-4A) comprising: 
an overlying shingle (2) comprising a shingle sheet (2) defining a headlap portion (3) and a tab portion (4) each having opposing upper and lower surfaces (top/bottom surfaces of 3 and 4)l
an underlying shingle (2) comprising a second shingle sheet (2) defining a headlap portion (3) and a tab portion (4) each having opposed upper and lower surfaces (upper/lower surfaces of 3 and 4); 
a channel (5) on the upper surface (upper surface of 3) of the headlap portion (3) of the underlying shingle (2); 
a sealant component (8) disposed in the channel (5);
but fails to disclose the first and second shingle sheets as coated, the sealant component as a first reactive sealant component and a second reactive sealant component, wherein the first reactive sealant component comprises a first part of a two-part adhesive and is disposed on the lower surface of the tab portion of the overlying shingle, wherein the second reactive sealant component comprises a second part of the two-part adhesive, and wherein in an installed position, the first reactive sealant component of the overlying shingle contacts and reacts with the second reactive sealant component in the channel of the underlying shingle to form an adhesive bond that seals the overlying shingle to the underlying shingle.
However, Loftus discloses the first and second shingle sheets (10, Chich: 2) as coated ([0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle system of Chich with the first and second shingle sheets as coated as disclosed by Loftus in order to provide weatherproofing, provide color and protection against fire, and to increase lifespan, as these are all very well-known qualities of coating shingles, and as coated shingles are extremely well-known and common in the art.    
In addition, Loftus discloses the first sealant (18) disposed on the lower surface (lower surface of 14, see Fig. 3) of the tab portion (14) of the overlying shingle (10).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Chich with the first sealant disposed on the lower surface of the tab portion of the overlying shingle as disclosed by Loftus in order to prevent (or better prevent) “lift off” in high wind conditions ([0040]).    
In addition Balogh discloses ([0104] disclosing use on roofs) the sealant component ([0094]) as a first reactive sealant component ([0094], the resin) and a second reactive sealant component ([0094], the accelerant and/or hardener), wherein the first reactive sealant component ([0094], the resin) comprises a first part of a two-part adhesive ([0094]), wherein the second reactive sealant component ([0094], the accelerant and/or hardener) comprises a second part of the two-part adhesive ([0094]), and wherein in an installed position ([0094]), the first reactive sealant component ([0094], the resin) of the overlying shingle (Chich: 2) contacts and reacts with ([0094]) the second reactive sealant component ([0094], the accelerant and/or hardener) in the channel (Loftus: 5) of the underlying shingle (Chich: 2) to form an adhesive bond ([0094]) that seals the overlying shingle (Chich: 2) to the underlying shingle (Chich: 2).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle system of Chich with the sealant component as a first reactive sealant component and a second reactive sealant component, wherein the first reactive sealant component comprises a first part of a two-part adhesive, wherein the second reactive sealant component comprises a second part of the two-part adhesive, and wherein in an installed position, the first reactive sealant component of the overlying shingle contacts and reacts with the second reactive sealant component in the channel of the underlying shingle to form an adhesive bond that seals the overlying shingle to the underlying shingle as disclosed by Balogh in order to increase viscosity and reduce cure time ([0008]).
Re claim 13, Chich as modified discloses the shingle system of claim 11, wherein the two-part adhesive (Balogh: [0094], Chich: 18) is a two-part epoxy adhesive, a two-part polysulfide adhesive, a two-part polyurethane adhesive, or a two-part silicone adhesive (Balogh: [0099]).
Re claim 14, Chich as modified discloses the shingle system of claim 11, Loftus discloses wherein the first reactive sealant component (Balogh: [0094]) is formed as a continuous bead (Loftus: 18) and the second reactive sealant (Balogh: [0094]) is formed as a continuous bead (Loftus: 18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Chich wherein the first reactive sealant component is formed as a continuous bead and the second reactive sealant is formed as a continuous bead as disclosed by Loftus in order to increase adhesion, as a continuous bead provides more sealant that discontinuous beads.
Re claim 15, Chich as modified discloses the shingle system of claim 11, wherein the first reactive sealant component (Balogh: [0094]) is formed as a discontinuous bead (Fig. 3 at 8) and the second reactive sealant (Balogh: [0094]) is formed as a continuous bead (Fig. 3 at 8).
Re claim 16, Chich as modified discloses the shingle system of claim 11, Balogh discloses wherein the first reactive sealant component ([0094], the resin) is encapsulated within a first shell ([0094]) and the second reactive sealant component ([0094], the accelerant and/or hardener) is encapsulated within a second shell ([0094]).
Re claim 17, Chich as modified discloses the shingle system of claim 16, Balogh discloses  wherein the first shell ([0094]) comprises polyethylene, polypropylene, ethyl cellulose, polyvinyl alcohol, gelatin, or sodium alginate ([0099]), and wherein the second shell ([0094]) comprises polyethylene, polypropylene, ethyl cellulose, polyvinyl alcohol, gelatin, or sodium alginate ([0099]).
Re claim 18, Chich as modified discloses the shingle system of claim 17, Balogh discloses  wherein the first shell ([0094]) and the second shell ([0094]) are formed of the same material ([0099] discloses that the capsule materials can be selected from the subsequent list – thus, a person of ordinary skill is free to choose a different material for each shell).
Re claim 19, Chich as modified discloses the shingle system of claim 17, Balogh discloses wherein the first shell ([0094]) and the second shell ([0094]) are formed of the same material ([0099] discloses that the capsule materials can be selected from the subsequent list – thus, a person of ordinary skill is free to choose the same material for each shell).
Claim(s) 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chich (US 6,083,592) in view of Loftus et al (“Loftus”) (US 2010/0236178), Balogh et al (“Balogh”) (US 2013/0240114) and Belt (US 2007/0042158).
Re claim 3, Chich as modified discloses the shingle of claim 1, but fails to disclose wherein the channel comprises a reinforcement material that is formed of at least one of paper, polymer film, scrim, woven glass, and non-woven glass.
However, Belt discloses wherein the channel (at 19) comprises a reinforcement material (19) that is formed of at least one of paper, polymer film, scrim, woven glass, and non-woven glass ([0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle of Chich wherein the channel comprises a reinforcement material that is formed of at least one of paper, polymer film, scrim, woven glass, and non-woven glass as disclosed by Belt in order to increase rigidity and strength of the channel, adhesives, and connections between shingles.  
Re claim 12, Chich as modified discloses the shingle system of claim 11, but fails to disclose wherein the channel comprises a reinforcement material that is formed of at least one of paper, polymer film, scrim, woven glass, and non-woven glass.
However, Belt discloses wherein the channel (at 19) comprises a reinforcement material (19) that is formed of at least one of paper, polymer film, scrim, woven glass, and non-woven glass ([0019]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shingle system of Chich wherein the channel comprises a reinforcement material that is formed of at least one of paper, polymer film, scrim, woven glass, and non-woven glass as disclosed by Belt in order to increase rigidity and strength of the channel, adhesives, and connections between shingles.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635